DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority 
Acknowledgement is made to Applicant’s claim to priority to U.S. Non-Provisional  Application No. 14/520,336 filed October 21, 2014 now Patent No. 10,406,312.

Status of Claims 
This Office Action is responsive to the Amendment After Notice of Allowance Pursuant to CFR 1.321 filed on July 6, 2022. As directed by the amendment: Claims 1-2, 4-7, and 9-12 have been cancelled. Thus, claims 15-16 and 18-19 are presently pending in this application.
Claims 1-2, 4-7, 9-12, 15-16, and 18-19 were previously allowed. 
Applicant’s amendments are intended to avoid any issue of double patenting and place the application in condition for allowance 

Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: Prior art of record Bird (U.S. Patent 4,592,349) discloses a method for operating a CPAP mask in conjunction with a nebulizer (Fig. 10-11; col 46, ln 36- col 48, ln 47), the method comprising: supplying breathable fluid to a guide tube (817; Fig. 10-11); feeding a first portion of the breathable fluid from one end of the guide tube (at A, Fig. A annotated below) into a venturi throat (833; Fig. 10-11) coupled in fluid communication with the CPAP mask (col 46, ln 47-50) to draw ambient air through an ambient air inlet (819; Fig. 10-11) into the venturi throat (col 48, ln 29-42) and supply CPAP fluid to the CPAP mask via a venturi effect (col 46, ln 4 to col 52, ln 22); and feeding a second portion of the breathable fluid from the other end of the guide tube (at 819; Fig. 10-11) to a nebulizer (887; Fig. 11) coupled in fluid communication with the CPAP mask to drive the nebulizer (col 50, ln 5-32).

    PNG
    media_image1.png
    288
    714
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 10 of Bird.
Bird fails to disclose or render obvious the CPAP mask in conjunction with  nebulizer, nor its operation, further comprising supplying medication from a metered dose inhaler through an MDI port downstream of the venturi throat and upstream of the CPAP mask, as recited in independent claims 15, and 18. 
Therefore, independent claims 15 and 18, and claims 16 and 19 by dependency, are rendered allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785